     Case 1:18-cv-01074-DAD-GSA Document 20 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY L. FLETCHER,                               No. 1:18-cv-01074-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    STU SHERMAN, Warden,                               ACTION FOR FAILURE TO PAY THE
                                                         REQUIRED FILING FEE AND FAILURE TO
15                       Defendant.                      OBEY A COURT ORDER
16                                                       (Doc. No. 19)
17

18

19          Plaintiff Gregory L. Fletcher is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On May 8, 2020, the court issued an order revoking plaintiff’s in forma pauperis status

23   and directing him to pay the required filing fee within thirty days of service of that order. (Doc.

24   No. 18.) The allotted thirty days passed, and plaintiff did not pay the required filing fee, or

25   otherwise communicated with the court. Accordingly, on June 29, 2020, the assigned magistrate

26   judge issued the pending findings and recommendations, recommending dismissal of this action

27   due to plaintiff’s failure to pay the required filing fee and failure to obey a court order. (Doc. No.

28   19.) The findings and recommendations contained notice that any objections thereto were to be
                                                        1
     Case 1:18-cv-01074-DAD-GSA Document 20 Filed 08/04/20 Page 2 of 2

 1   filed within fourteen days of service. (Id. at 2.) To date, no objections have been filed, and the

 2   time in which to do so has since passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7          1.      The June 29, 2020 findings and recommendations (Doc. No. 19) are adopted in

 8                  full;

 9          2.      This case is dismissed without prejudice due to plaintiff’s failure to pay the

10                  required $400.00 filing fee and failure to obey a court order; and

11          3.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     August 3, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
